DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2019/0045498 to Huang et al. (hereinafter Huang).

In regard claim 7, Huang teaches or discloses a terminal comprising:
a transmitter that transmits uplink control information and uplink data using an uplink shared channel (see Fig. 2, 7, 8, and 9, paragraphs [0095], device, such as a UE 115 or base station 105, may transmit/receive a resource allocation in a long PUCCH (which may vary in size from 4-14 symbol periods) and identify a number of UCI bits to be conveyed in a UCI message--e.g., based on a scheduled PUCCH format);
a processor that, if frequency hopping is applied to the uplink shared channel, determines a mapping position for the uplink control information for each hop of the frequency hopping (see Figs. 7, 8, and 9, paragraphs [0059], [0095], a frequency hopping technique may include determining a frequency hopping position, which may be a duration or symbol period location within a channel where transmission of a message transitions from one frequency bandwidth to another frequency bandwidth. The device may then determine a first number of symbol periods in the long PUCCH for a first frequency hop and a second number of symbol periods in the long PUCCH for a second frequency hop based on the length of the long PUCCH and the number of UCI bits).

In regard claim 8, Huang teaches or discloses the terminal according to claim 7, wherein the processor first maps the uplink control information in a frequency direction for each hop of the frequency hopping (see paragraph [0059], a hop or frequency hop may be referred to as a duration (e.g., measured in a number of symbol periods) over which a message is being transmitted over a single frequency bandwidth).

In regard claims 9 and 12, Huang teaches or discloses the terminal according to claim 7, wherein the processor maps the uplink control information to consecutive or non-consecutive resource elements in the frequency direction for each hop of the frequency hopping (see paragraphs [0095], [0098], [0100], [0106], [0120], and [0156], UE 115-a is allocated resources in an uplink control channel (e.g., a PUCCH or long PUCCH) and transmits control information, such as UCI message 220.  In some examples, UE 115-a uses a frequency hopping pattern for transmitting UCI message 220).

In regard claim 11, Huang teaches or discloses a radio communication method for a terminal (see Fig. 1), comprising:
transmitting uplink control information and uplink data using an uplink shared channel (see Fig. 2, 7, 8, and 9, paragraph [0095], device, such as a UE 115 or base station 105, may transmit/receive a resource allocation in a long PUCCH (which may vary in size from 4-14 symbol periods) and identify a number of UCI bits to be conveyed in a UCI message--e.g., based on a scheduled PUCCH format); and
if frequency hopping is applied to the uplink shared channel, determining a mapping position for the uplink control information for each hop of the frequency hopping (see Figs. 7 and 8, and 9, paragraphs [0059], and [0095], a frequency hopping technique may include determining a frequency hopping position, which may be a duration or symbol period location within a channel where transmission of a message transitions from one frequency bandwidth to another frequency bandwidth. The device may then determine a first number of symbol periods in the long PUCCH for a first frequency hop and a second number of symbol periods in the long PUCCH for a second frequency hop based on the length of the long PUCCH and the number of UCI bits).

In regard claims 10 and 13, Huang teaches or discloses the terminal according to claim 7, wherein the uplink control information includes at least one of delivery acknowledgement a UE 115 may transmit uplink information over scheduled uplink resources. The UE 115 may generate UCI for uplink transmissions of control information, which may include HARQ feedback and/or a channel state information (CSI) report.  A CSI report may include channel quality information (CQI) generated by the UE based on measured channel conditions).

In regard claim 14, ab teaches or discloses the terminal according to claim 9, wherein the uplink control information includes at least one of delivery acknowledgement information and channel state information for a shared channel (see paragraphs [0092], and [0147], a UE 115 may transmit uplink information over scheduled uplink resources. The UE 115 may generate UCI for uplink transmissions of control information, which may include HARQ feedback and/or a channel state information (CSI) report.  A CSI report may include channel quality information (CQI) generated by the UE based on measured channel conditions).

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 03/23/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476